Honorable Edward R. Korman                                          December 26, 2018
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                              Re: United States v. Barshae Murph, 18 CR 447 (ERK)
Your Honor:

        I represent Mr. Murph, who is charged with being a felon in possession of a firearm in
violation of 18 U.S.C. 922(g).

         The parties are scheduled to appear on January 9, 2019, for a status conference. As the
parties are still in plea negotiations and reviewing discovery, we respectfully request the appearance
be adjourned approximately 30 days. Both sides request the time period be excluded from speedy
trial calculations.

                                                     Very Truly Yours,
                                                            /s/
                                                     Michael D. Weil
                                                     (718) 407-7413

 cc:     AUSA James McDonald
